United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1677
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Dominic William Lieder,              *
                                     *     [UNPUBLISHED]
           Defendant-Appellant.      *
                                ___________

                             Submitted: December 13, 2004
                                Filed: December 20, 2004
                                 ___________

Before WOLLMAN, LAY, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Defendant Dominic Lieder was a member of a drug ring. He was arrested after
he sold methamphetamine to an undercover law enforcement officer. Lieder provided
substantial assistance to law enforcement both before and after pleading guilty to the
offense of aiding and abetting in distribution of methamphetamine. At the sentencing
hearing, the Government moved for a downward departure of Lieder’s sentence based
on his substantial assistance. See United States Sentencing Guidelines § 5K1.1.
Accordingly, the district court reduced Lieder’s sentence from the recommended
guideline range of 108-135 months to 57 months.
       Lieder now appeals his sentence, arguing that the district court abused its
discretion in failing to depart downward more than 57 months. It is well-settled that
a challenge to the sheer amount of a downward departure based on substantial
assistance is not cognizable on appeal. See United States v. Williams, 324 F.3d 1049,
1050 (8th Cir. 2003); United States v. McCarthy, 97 F.3d 1562, 1576-77 (8th Cir.
1996). The only exception to this rule is when the district court refuses to depart
downward on the basis of bad faith or an unconstitutional motive. McCarthy, 97 F.3d
at 1578. Since Lieder does not allege this exception, his appeal is summarily denied.

      Accordingly, we deny the appeal for lack of jurisdiction.
                     ______________________________




                                         -2-